DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borke et al1 (“Borke”) in view of Matsuike et al2 (“Matsuike”).
Regarding claim 1, Borke teaches a system for driving animation of a virtual avatar using a discomfort curve, the system comprising (see Borke as cited below with each component working together to comprise a system for driving an animation of a virtual avatar using a discomfort curve where a “discomfort curve” is given its broadest reasonable interpretation as some abstract data structure which can represent boundaries for animations between two adjacent body parts for example as suggested in paragraph 0409 such that any data structure which is able to represent boundaries as such would be considered a discomfort curve and furthermore such “discomfort” is interpreted as discomfort from a user observing incorrect, unnatural or non-lifelike movements of an avatar; for example then note that a lookup table or other algorithm would read on such a curve as such a curve simply describes a relationship between inputs and outputs of data ; see Borke, paragraphs 0088-96 and 0115-0140 and figures 1 and 15 teaching such a system as will be further described below):
a non-transitory computer-readable medium configured to store (see Borke, paragraphs 0090-0093 teaching data is “stored” including the mapping data and avatar model data; see also paragraphs 0058-0065 and figure 2 teaching such memory for storing necessary information and processing instructions):
an orientation of a first body part of a virtual avatar with respect to an adjacent second body part of the virtual avatar (see Borke, paragraphs 0116-0133 teaching the mapping process “343 may first calculate each joint’s direction by finding the rotation 2230 from its initial direction 2210 (the unit vector from this joint’s current position to this joint’s first child) to its current direction 2220 (the unit vector from this joint’s current position to this joint’s first child’s current position), as seen in figure 22A and this is performed for each body part meaning that an orientation of a body part is determined and stored as the system then knows the orientation of every body part of the avatar with respect to every other body part of the avatar); and
at least one discomfort curve governing motion of the first body part with respect to the adjacent second body part of the virtual avatar (note the above discussion of the “discomfort curve” and see Borke, paragraphs 0132-0138 teaching a “table 2310 (e.g. a data structure 347” that “may contain limitations for various joint rotations 2320 and rolls 2330, depicted in visual form, based on maximum physical ability of human users” for example such that this table is a discomfort curve as it keeps movements from discomforting a user visually if they see unnatural or non-lifelike movements of their avatar and this table/curve governs the motion of the first body part with respect to the adjacent second body part as it constrains these adjacent body parts to movement which is comfortably observed where for example paragraphs 0120-0131 provide examples of motion of body parts with respect to other body parts being governed such that comfortable and realistic movements can be achieved with “shoulder” and “elbow” body parts affecting the movement of other body parts meaning that if one body part moves then this affects the movement of another body part), the at least one discomfort curve comprising discomfort levels associated with a relationship of the first body part and the adjacent second body part of the virtual avatar (note that the claim does not define what it means specifically for a discomfort curve to comprise “discomfort levels associated with a relationship of the first body part and the adjacent second body part” nor for example is there any unit of measurement ascribed to such levels nor specifically what is experiencing or causing the “discomfort” necessarily and thus under the broadest reasonable interpretation of “discomfort curve” being used above, then such a curve “comprising discomfort levels” is interpreted such that a discomfort level is some measure that reflects the discomfort of the movement of an avatar’s body parts either perceived by the user and/or as experienced by an avatar or assigned to an avatar meaning that a discomfort curve is a data structure which governs motion as explained above and comprises discomfort levels if such a data structure governing the motion governs levels of discomfort which would range from discomfort which may be perceived by a viewer to varying degrees, to discomfort assigned as some abstract variable measure or value which is explicitly assigned when moving avatar body parts in relation to one another; 
thus see Borke, paragraphs 0116-0140 where the various joint rotations and orientations and positions of the avatar body parts are subject to “constraints” to mimick natural movements meant to be comfortably observed (“pre-programmed calculations (e.f., for *any* avatar model used) are defined for performing….in a manner that allows for smooth movement/animation of the joints, adding precision and realism to human-avatar mirroring” where thus such calculations are meant to minimize discomfort from seeing unnatural or unreal avatar movement and may be considered a discomfort curve which is meant to minimize or at least in some way address discomfort) and thus for example as in paragraph 0138 during the mapping process to animate the avatar body parts, it “calculates each joint’s direction” and “calculates the change in angle for joints that can rotate about eh axis of its own direction (roll)” and that “once all the joint directions/rotations/rolls/etc. have been calculated, each joint may be checked…to ensure its new orientation falls within that joint’s orientation constraints (i.e., if not, that joint is claimed to the constraints” and “new rotations” are calculated for the control of the avatar’s joints which are subject to these constraints—and thus this series of calculations as explained above can be described as a discomfort curve which plots inputs to various outputs with a first body part and its orientation to another body part moving according to the “script” for each part which comprises levels of discomfort associated with a relationship of a first and second body part as the allowable range of motion before constraint for any body part would comprise a level of discomfort such as zero discomfort and when a joint reaches a “constraint” it may be “clamped to the constraints” as mentioned in paragraph 0132 also teaching a “clamping table” and “maximum physical ability of human users” tied to “limitations for various joint rotations 2320 and rolls 2330” such that these limitations are effectively discomfort levels associated with relationships of body parts as for example “for hips and legs, an additional rotation may be given based on an angle between the direction the user’s hips are facing and the direction facing the sensor” and “each joint may be checked…to ensure its new orientation falls within that joint’s orientation constraints” meaning that a relationship of a first and second body parts could cause discomfort when viewed by a user and this curve is meant to constrain body parts to realistic and comfortable movement of an avatar); and
a hardware processor programmed to (see Borke, paragraphs 0058-0065 and figure 2 teaching an equivalent “at least one processor 220”):
determine an orientation of the first body part of the virtual avatar with respect to the adjacent second body part of the virtual avatar (see Borke, paragraph 0116-0133 as explained above where the orientation of each body part is determined as the system determines the orientation of every body part including adjacent body parts and further including specific examples of determining orientations of adjacent body parts such as “shoulder joint” being linked to “upper arm” or “upper arm” being linked to “wrist” or as in paragraph 0138 as explained above “for hips and legs, an additional rotation may be given based on an angle between the direction the user’s hips are facing and the direction facing the sensor” and “each joint may be checked…to ensure its new orientation falls within that joint’s orientation constraints”);
access the at least one discomfort curve governing the motion of the first body part with respect to the adjacent second body part (see Borke, paragraphs 0132-0140 teaching the discomfort curve comprising constraints “2310” being used “after all joint rotations have been calculated” and these “values are compared to a rotation constraint table to claim joint rotations that are beyond realistic human limits” where such rotations would cause discomfort to a viewer to observe for example and again as in paragraph 0138 for example “for hips and legs, an additional rotation may be given based on an angle between the direction the user’s hips are facing and the direction facing the sensor” and “each joint may be checked…to ensure its new orientation falls within that joint’s orientation constraints” and as in paragraphs 0120-0132 as noted above a rotation of various body parts causes movement changes in other body parts); and
drive an animation of the first body part of the virtual avatar at least in part according to the at least one discomfort curve (see Borke, 0132-0140, where again the discomfort curve is accessed and then “lerping” and “slerping” takes place based on the discomfort curve to drive the animation for example “clamping to negate extraneous values and the linearly interpolated movement to dampen jittery joint readings” and make it “so that meshes are prevent from warping, stretching, and clipping” which would again cause discomfort to the viewer and again note that this curve corresponds to the mapping process which moves the avatar model according to movement commands dictating how parts of the avatar move in relation to one another and subject to various constraints which limit discomforting movements to clamped levels);
and in response to a magnitude of a discomfort level of the at least one discomfort curve passing a first threshold value, drive an animation of the adjacent second body part of the virtual avatar based at least in part according to the at least one discomfort curve (see Borke, supra, teaching the discomfort curve comprising discomfort levels as explained above where a discomfort level may be considered to pass a first threshold value such as a “clamping” value from the constraint table and drives the animation of an adjacent body part based on the discomfort curve as the script which generates the related movement between parts (such as the relationships in paragraphs 0123-0132) drives the animation of the body parts subject to a discomfort level passing a first threshold value when the movement of a body part driven by the curve causes a constraint to be triggered and the value of that parameter such as orientation to be clamped then animation of any given body part is according to the discomfort curve and discomfort levels associated with an adjacent body part—in other words as the motion inputs are applied to the skeleton, the mapping process operates according to the discomfort curve described above to ensure that motion does not enter some discomfort range when driving avatar body parts such that connected body parts do not cause discomfort beyond a certain range of movement when a threshold amount of rotation or roll occurs when mapping movement to control each joint).
Borke teaches all of the above but the “discomfort curve” of Borke as explained above is not specifically described in reference to having “discomfort levels associated with a relationship of the first body part and the adjacent second body part of the virtual avatar” where specifically a “magnitude of a 
In the same field of endeavor relating to driving animation of a virtual avatar (see Matsuike, paragraphs 0003-0007 teaching solutions for “simulating a motion” for “a multi-body object including a plurality of elements connected to one another as in a chain” such that a “natural image” is generated of the avatar motion and the image is prevented from becoming “unnatural”), Matsuike also teaches to take into account the relationships between adjacent body parts when driving an animation of any given body part (see Matsuike, paragraphs 0035-0036 teaching an “object” akin to an avatar made up of elements called “ragdolls” which correspond to body parts “connected to one another when a motion is calculated” where the system “simulates a motion of the object (more specifically, velocity, angular velocity, position, angle, and the like of each ragdoll 30 of the object)” and “one ragdoll 30 interacts with other ragdolls 30 in terms of a force and the like via the joint 32” where “positional relationships are represented in the figure by the lines connecting the joints 32 and the ragdoll body 31” and the device “uses information of the calculated positions, angles, and the like of the ragdolls 30 to generate the image of the subject” virtual avatar) and as well as discomfort levels associated with a relationship of the first body part and the adjacent second body part of the virtual avatar and determining to drive an animation of a first body part after determining relative orientations and positions of body parts (see Matsuike, paragraphs 0038-0042 teaching “motion data indicates an arrangement of ragdolls 30 of the object for the associated motion type at the elapsed time” where “motion data contains reference information on the position (reference position) and the angle (reference angle) of each of the ragdolls 30” and “also contains information indicating a parent-child relationship among the ragdolls 30” such that the “motion calculating section 24 calculates the physical quantities (motion) such as the position, the angle, the velocity, and the angular velocity of each of the ragdolls 30 of the object in the frame to be calculated, based on the physical constraint conditions among the rag dolls 30” where “the physical restraint condition, as used herein refers to a condition of a positional relationship such as a distance or an angle between the joint 32 included in one of two ragdolls 30, which are connected to each other, and connected to the other ragdoll 30, and the joint 32 included the other ragdoll 30, and the joint 32 included in the other ragdoll 30 and connected to the one ragdoll 30” where an equation such as “expression 1” is similar to a discomfort curve which is meant to realistically apply the above motion parameters and where such motion is subject to “constraint[s]” including constraints on relationships of adjacent parts) and in response to a magnitude of a discomfort level passing a first threshold in order to drive an animation of the adjacent second body part of the virtual avatar based at least in part according to the at least one discomfort curve value (see Matsuike, supra, where as explained above, an equation such as “expression 1” is similar to a discomfort curve which is meant to realistically apply the above motion parameters and where such motion is subject to “constraint[s]” as further explained in paragraphs 0053-0059 teaching the “procedure of the correction” includes obtaining information on adjacent body parts including to drive an animation by moving some parent joint which will affect a child joint where “Jp” as the parent body part joint position is compared to “Jc” as the child adjacent body part to determine if a magnitude “|Jp-Jc|” “exceeds a threshold” then the position of the child ragdoll is corrected and the “correction suppresses misalignment of the joints 32 connecting the two ragdolls 30” and thus “even when a strong force or acceleration is applied to a ragdoll 30” then the “image may be rendered naturally” as it would “otherwise result in unnatural rendering” such that when a certain magnitude is reached between body part distances then a correction or constraint is imposed such that motion occurs according to the discomfort curve with values returned from the discomfort curve being corrected if above a certain threshold). Thus Matsuike provides know techniques applicable to the base system of Borke described above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Borke with the teachings of Matsuike as doing so would be no more than application of a known technique to a base device which is ready for improvement and which would yield predictable results and result in an improved system.  The results of the combination would be predictable as Borke already provides a base system which animates adjacent body parts of a virtual avatar in order to minimize discomfort of movement and does so through constraining movement which 
Regarding claim 2, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein to drive the animation of the first body part or the adjacent second body part, the hardware processor is programmed to reduce or minimize a value returned from the discomfort curve (see Borke, paragraphs 0116-0133 teaching that in driving the animation as described above there is “clamping” based on the discomfort curve which minimizes or reduces the joint rotations/movements to the proper value and also note in Matsuike in paragraphs 0053-0059 when using the same principle, there is a “correction” which can for example reduce or minimize a value of the distance which must be observed as a value which is over the constraint may lead to “the correction becomes the threshold”).
Regarding claim 3, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein to drive the animation of the first body part or the adjacent second body part, the hardware processor is programmed to keep a value returned from the discomfort curve below a second threshold value (see Borke, paragarphs 0116-0138 teaching the curve 2310 has constraints to “clamp” or keep a value below a threshold value including to keep values within a certain range of angular motion and as in Matsuike in paragraphs 0053-0059 when using the same principle, there is a “correction” which can for example reduce or minimize a value of the distance which must be observed as a value which is over the constraint may lead to “the correction becomes the threshold” which keeps a value returned from the discomfort level below a second threshold as “in addition to the corrections of the positions of the ragdolls 30 as described above, the position correcting section 25 may correct angles of the ragdolls 30 so as to satisfy a constraint condition on the angle between the joints 32” such that this is a second threshold value which must be met in combination with a first threshold relating to distance between parts).
Regarding claim 4, Borke as modified teaches all that is required as applied to claim 1 above and further teaches to deconstruct the orientation of the first body part with respect to the adjacent second body part into a horizontal angle component or a vertical angle component (see Borke, paragraphs 0121-0131 teaching examples of deconstructing various body part relationships including to deconstruct the orientation of a first body part such as “current forearm direction is calculated as the vector perpendicular to the axis of the upper arm, in the direction of the wrist” such that adjacent body part orientations are deconstructed into an angular relationship where for example figures 22A and 22B and for example as in figure 22C an angle from the horizontal world right vector 2280 is used to deconstruct the rotations into a horizontal angle component); and
drive the animation with respect to the adjacent second body part based at least partly on at least one of the horizontal angle component or the vertical angle component (see Borke, supra, where after determining such information then the animation is driven as in paragraphs 0132-0135).
Regarding claim 5, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein to drive the animation of the first body part or the adjacent second body part, the hardware processor is further programmed to:
turn the first body part or the adjacent second body part such that the first body part is at the orientation with respect to the adjacent second body part (see Borke, paragraphs 0116-0131 teaching determining each body part joint’s direction and orientation with respect to a second body part which could correspond to turning of the first body part or second body part so that they are aligned such as if the user aligned their upper arm and forearm to the same orientation);
determine a discomfort level after a duration of time based at least partly on the discomfort curve (see Borke, paragraphs 0132-0139 teaching a duration of time passing as the process happens in real time and is “notable repeating for each new set of incoming data” over time such that in accordance with paragraph 0138 and the discomfort curve checked then this happens after some duration of time has passed and new incoming data has been received in which case the discomfort level is checked in relation to the body part positions); and
in response to a determination that the discomfort level exceeds a threshold, turn either the first body part or the adjacent second body part such that the first body part is at another orientation with respect to the adjacent second body part which has a reduced discomfort level (see Borke, supra, where according to the principles of Borke’s discomfort table then if the first body part or second body part exceeds a threshold then a body part may be turned or rotated so that it is at another orientation which has a better comfort level as in the checking step “to ensure its new orientation fall within that joint’s orientation constraints”).
Regarding claim 6, Borke as modified teaches all that is required as applied to claim 1 above and further teaches a proprioception system configured to track the orientation of the first body part with respect to the adjacent second body part (note that proprioception system configured to track the orientation of the body part is interpreted as proprioceptive if the system is aware of the position and movement of the body and thus see Borke, paragraphs 0116-137 where the tracking system determines the position and movement of the user and avatar at all times and thus has a proprioceptive element which tracks the orientation of body parts with respect to other parts).
Regarding claim 7, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein the discomfort curve describes a discomfort level with respect to an angle between the first body part and the adjacent second body part (see Borke, paragraphs 0116-0117 teaching the processing  is for “adding precision and realism to human-avatar mirroring” using the discomfort curve described above which describes a level of discomfort that may be experienced if certain angles are not clamped or constrained; see also paragraph 0140 for example teaching the curve makes it so that avatar “meshes are prevented from warping, stretching, and clipping (which would otherwise yield undesirable and ultimately unusable results” such that the curve thus describes a discomfort level with respect to the angles as angles which must be corrected greatly for example would cause discomfort to the viewer and thus the table contains values which are comfortable for user perception meaning that discomfort is likewise described as values outside the acceptable ranges which values are clamped to).
Regarding claim 8, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein the discomfort curve is automatically generated using a deep learning or regression analysis of pose data (note the instant claim is extremely broad as it does not define the manner in which the curve is actually generated nor the generation of the curve in specific relation to some “using” of a deep learning or regression analysis of pose data”; thus see Borke, paragraphs 0116-133 teaching the discomfort curve being “based on maximum physical ability of human users” or “avatar’s capabilities” and as in paragraphs 0136-0137 any “avatar model 140” may be imported and automatically analyzed to determine joint transforms and “any joint rotation constraints” for recognized joints and then as in paragraph 0155 it is taught the “procedure for dynamic joint mapping for avatar control” which refers to paragraphs 0136-0137 must analyze an imported avatar model and perform joint mapping such that an avatar that has been mapped may be controlled using the discomfort curves applied to other models such that the joints of other models may be associated to correspond with joints of a template joint and body movement model and Borke specifically teaches this mapping may be done according to a  “learning machine” process which refers to deep learning or regression analysis of pose data such as to “identify a base joint of the model, and map outward consecutive available joints with an algorithm based on the hierarchy and relative joint positions” and thus the discomfort curve for an imported model such as that would be based on deep learning to learn the associations between the models and their poses and joints).
Regarding claim 9, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein the animation of the first body part with respect to the adjacent second body part is prohibited if movement exceeds a discomfort threshold on the discomfort curve (see Borke, paragraphs 0132-0133 again teaching that “after all joint rotations have been calculated, the values are compared to a rotation constraint table to clamp joint rotations that are beyond realistic human limits” such that this occurs before animation and thus prohibits angular or other movements which exceed the clamping values in the constraint table/discomfort curve).
Regarding claim 10, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein the hardware processor is further programmed to detect a change in a mood or mode of the virtual avatar based on changes in an environment in which the virtual avatar is rendered or an interaction of the virtual avatar (note that detecting a change in “mode” for example is extremely broad as for example a mode is simply some way of operating or using something and thus if the system in this context determines how a user is operating the avatar in the virtual environment then the user is performing various actions and is thus operating the system differently as they walk or stand still or make gestures and furthermore interaction of the virtual avatar includes any interaction with other avatars or with the system itself; thus see Borke, paragraphs 0116-0133 teaching the real time tracking and mapping of the user’s movements to the avatar and thus interactions the avatar is having with the environment as any input by the user into the system is an interaction and thus the system can detect a change in mode or how the user is operating the system and this is based on the interaction of the virtual avatar based on the user moving and interacting in the environment; see also paragraphs 0158-0164 teaching to determine a “mode” such as “sports action” or “completing a dance move” when “particular movements” or “animation triggers” are received as “gesture” inputs for example).
Regarding claim 11, Borke as modified teaches all that is required as applied to claim 10 above and further teaches wherein the discomfort curve is modified based on the virtual avatar’s current mood or mode (see Borke, paragraphs 0159-0164 teaching animations that may be provided for any avatar being controlled and thus in addition to the discomfort curve governs normal movements, this curve is modified as certain inputs result in “additional animations” which is “in addition to merely moving an avatar” and thus certain inputs on the constraint table will lead to such additional animations instead of being constrained as before for example).
Regarding claim 12, Borke as modified teaches all that is required as applied to claim 10 above and further teaches wherein detection of the change in the virtual avatar's mode or mood causes an access of a new discomfort curve governing the movement of the first body part with respect to the adjacent second body part (see Borke, paragraphs 0116-0113 teaching determining of the virtual avatar’s mode and accessing new discomfort curves which represent boundaries between acceptable positions such as the special triggers completing partial gestures or making “more complete movement” of the avatar with respect to the special mode such that for example if a user is interacting in the world and then decides to interact in “sports action” then a new discomfort curve governs these movements from the inputs of the user).
Regarding claim 13, Borke as modified teaches all that is required as applied to claim 10 and further teaches wherein the change in the virtual avatar's mode comprises a movement of the virtual avatar in an environment (see Borke, paragraphs 0159-0164 teaching that the change in the avatar’s mode such as from merely moving to performing a sports action comprises movement of the virtual avatar in an environment).
Regarding claim 14, Borke as modified teaches all that is required as applied to claim 1 above and further teaches wherein the hardware processor is further programmed to:
determine that a value of the at least one discomfort curve passes a threshold (see Borke, paragraphs 0159-0164 teaching the discomfort curve modified to include “triggering events” beyond “merely moving” such that the curve simply represents additional boundaries for animations between two adjacent body parts and when particular triggering body parts are involved then hitting a trigger is considered equivalent to passing a threshold when for example a certain gesture is performed and thus a value of the discomfort curve is passed when the user hits the animation trigger); and
in response to the determination, cause performance of an additional avatar behavior (see Borke, supra, where “additional animations” are provided as additional animation behavior in response to determining some animation is meant to be played based on a value passing a trigger threshold).
Regarding claim 15, Borke as modified teaches all that is required as applied to claim 14 above and further teaches wherein the additional avatar behavior comprises making a sound a making a gesture (see Borke, supra, where the behavior may include making a gesture such as a sports action gesture being translated into a an avatar gesture which is more complete or enhanced).
Regarding claim 17, Borke as modified teaches all that is required as applied to claim 16 above and further teaches to move a third body part of the virtual avatar to reduce the value of the least one discomfort curve to be below a third threshold value (see Borke, supra, where again each body part pose is determined and given initial clamped values and then based on checking positions of other joints such as a third part in relation to a second part (for example as in paragraphs 0126-0128 using a elbow, forearm, thumb adjustment) and then moving of any body part may cause a discomfort level to be reached which would then be clamped based on the clampings of all connected body parts and would be clamped based on the relevant constraint for the third body part; note that in view of Matsuike as combined then a third threshold value could be that associated with a third body part adjacent to the parent such that multiple relationships and thresholds must be taken into account when moving any given body part)
Regarding claims 18, 19, 20, 23, 25, 26 and 27, the instant claims are directed toward a method which performs substantially the same steps as those performed by the system as recited in claims 1, 4, 2, 7, 8, 9 and 10+11, respectively.  Therefore, the limitations of claims 18, 19, 20, 23, 25, 26 and 27 correspond to the limitations of claims 1, 4, 2, 7, 8, 9 and 10+11, respectively; thus they are rejected on the same grounds as claims 1, 4, 2, 7, 8, 9 and 10+11, respectively.
Regarding claim 21, Borke as modified teaches all that is required as applied to claim 18 and further teaches wherein the orientation is determined based at least partly on data in proprioception system (note that proprioception system configured to track the orientation of the body part is interpreted as proprioceptive if the system is aware of the position and movement of the body and thus see Borke, paragraphs 0116-137 where the tracking system determines the position and movement of the user and avatar at all times and thus has a proprioceptive element which tracks the orientation of body parts with respect to other parts).
Regarding claim 22, Borke as modified teaches all that is required as applied to claim 21 and further teaches wherein the proprioception system further stored discomfort curves and formulas for rotations between body parts (see Borke, paragraphs 0136-0137 and figure 25 teaching proprioception through tracking “each joint’s initial position, rotation and size” and determining “default settings” “such as how much joint jitter smoothing should be used and any joint rotation constraints” such that the discomfort curve as in paragraph 0132 is stored along with formulas for adjusting them such as lerping and slerping as in paragraphs 0134-0135
Regarding claim 24, Borke as modified teaches all that is required as applied to claim 18 above and further teaches wherein the discomfort curve describes a level of effort for an avatar to maintain the first body part or the second body part in a pose (see Borke, paragraphs 0116-0133 teaching the discomfort curve “Table 2310” “may be based on the user’s input, and hence users (e.g.) human ability” such that the discomfort curve describes the efforts of humans to maintain certain body poses within their ability and if not within their ability and thus beyond the effort of a human to accomplish then the curve describes such unnatural or strange or difficult poses for joints such that they are clamped to within a level that a human can exert effort to accomplish).
Regarding claim 28, Borke as modified teaches all that is required as applied to claim 18 and further teaches wherein driving the animation of the first body part with respect to the adjacent second body part comprises chaining motion of the second body part to motion of the first body part based at least in part on a value of the at least one discomfort curve (see Borke, paragraphs 0138-0140 and figure 26 teaching determining motion and rotation of joints that roll which is then chained to hips and legs and clamping values and then “each joint may be checked to ensure its new orientation falls within that joint’s orientation constraints” meaning that joints move as constraints are applied and the motion of all body parts must be chained to other body parts and this would be based on the at least one discomfort curve which moves an initial joint which then affects the other body parts).
Regarding claim 29, Borke as modified teaches all that is required as applied to claim 28 above and further teaches wherein motion of the second body part does not occur until the value of the at least one discomfort curve passes a threshold (see Borke, supra, where for example the discomfort curve of one joint may affect the position of other joints causing them to be reconstrained based on other body part movement in the checking step and for example if there is rotation of a shoulder (see paragraphs 0122-0125) which passes a constraint then clamping this value will affect the forearm value such that the forearm value would then be adjusted and this would not occur until the shoulder has passed the threshold).
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-29 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borke in view of Matsuike as fully explained above.
The Examiner agrees with Applicant’s contention on page 2 of “REMARKS” that Borke alone fails to teach or suggest each and every feature of currently amended claim 1 and similar claim 18, especially with regard to the new “…in response…” clause of the amended claims which requires utilization of a “magnitude of a discomfort level” between two parts.  Borke does not specifically teach such a magnitude between parts being used and thus Matsuike is combined which renders the claims obvious as it is known to use the magnitude of a relationship between adjacent avatar body parts to keep movement of an avatar natural.  The same reasoning applies to claim 18 which is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chapman (US PGPUB No. 20180101975) -  See paragraphs 0027-00132 teaching animation of virtual objects through moving object parts and utilizing various “constraints” including a magnitude of a distance between two body parts being used as a constraint in a manner similar to Matsuike above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT E SONNERS/Examiner, Art Unit 2613       

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20160267699
        2 US PGPUB No. 20120313931